UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4717
ANTHONY DWAYNE AIKENS,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                            (CR-01-1011)

                      Submitted: February 6, 2003

                      Decided: February 14, 2003

    Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. Sean Kittrell, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. AIKENS
                              OPINION

PER CURIAM:

   Pursuant to a valid plea agreement, Anthony Dwayne Aikens pled
guilty to being a felon in possession of a firearm in violation of 18
U.S.C. §§ 922(g)(1) and 924(e) (2001), and received a 180 month
prison term. Aikens’ attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Counsel states that there
are no meritorious grounds for appeal but asserts the district court
erred by refusing to grant Aikens’ motion to suppress evidence of the
firearm obtained in a search incident to arrest. Finding no error, we
affirm.

   We review a district court’s factual findings underlying its denial
of a motion to suppress for clear error, while reviewing its legal con-
clusions de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). In addition, in reviewing the denial of a motion to suppress,
we review the evidence in the light most favorable to the government.
United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998). Under
these standards, we conclude the district court properly denied
Aikens’ motion to suppress the evidence for the reasons stated in its
May 21, 2002 order.

   Accordingly, we affirm Aikens’ conviction and sentence. As
required by Anders, we have reviewed the record and conclude that
there are no meritorious issues for appeal. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED